DETAILED ACTION
Claims 1-20 were rejected in the Office Action mailed 06/23/2021. 
Applicant filed an after final amendment on 08/25/2021, which was not entered on 09/30/2021. 
Applicant filed a request for continued examination and amended claim 1 on 09/30/2021
Claims 1-20 are pending. 
Claims 1-20 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (US 2004/0087237) (Garnier) in view of Barnholtz et al. (US 2011/0209840) (Barnholtz), taken in view of evidence provided by Nelson et al. (US 2012/0034430) (Nelson) and Complete Textile Glossary.
Regarding claims 1 and 3-12
Garnier teaches a multi-ply tissue product comprising a first and second ply comprising a first fibrous layer comprising a cellulose content of 80% by weight in the form of eucalyptus fibers and a second fibrous layer comprising a cellulose content of 100% by weight in the form 

Garnier does not explicitly teach the presence of a first portion having a cellulose content to 0 to 50% by weight or filaments of the first fibrous layer being spun from a die and directly laid on top of the second fibrous layer. 
With respect to the difference, Barnholtz teaches a sanitary tissue product comprising a fibrous structure comprising a blend of a plurality of polypropylene filaments with a plurality of eucalyptus fibers. The polypropylene filaments are spun from a die to form the fibrous structure. The fibrous structure may be bonded to another to form a multi-ply fibrous structure. Paragraphs [0037], [0045], [0074], [0078], [0082], [0087], and [0100-0101].
As Barnholtz expressly teaches, the fibrous structure balances the absorbency properties that satisfies the consumers’ needs. Paragraphs [0005-0006], [0015], and [0068]. 
Barnholtz and Garnier are analogous art as they are both drawn to forming fibrous structures for sanitary tissue products. 
In light of the disclosure of Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to use the co-formed fibrous structure comprising a blend of a plurality of polypropylene filaments in an amount of 20% by weight with a plurality of eucalyptus fibers in an amount of 80% by weight as the first fibrous layer of Garnier, in order to provide a fibrous structure that balances the absorbency properties that satisfies the consumers’ needs, and thereby arrive at the claimed invention.
Given the filaments of the first fibrous layer comprising a co-formed fibrous structure are spun from a die, and given the first fibrous layer and second fibrous layer are brought together 

Barnholtz further teaches adding a meltblown layer of meltblown filaments, such as polypropylene filaments, to one side of the fibrous structure can help reduce the lint created form the fibrous structure during use by consumers. Paragraphs [0042], [0079], [0081], and [0112]. The meltblown layer has a cellulose content of 0% by weight.
In light of the disclosure of Barnholtz, it therefore would have been obvious to one of ordinary skill in the art to add a meltblown layer of meltblown polypropylene filaments to one side of the fibrou structure of Garnier, in order to reduce the lint created form the fibrous structure during use by consumers, and thereby arrive at the claimed invention.

Give Garnier in view of Barnholtz teaches the first ply comprises a first fibrous layer comprising a cellulose content of 80% by weight, i.e., second portion, a second fibrous layer comprising a cellulose content of 100% by weight, i.e., third portion, and a meltblown layer comprising a cellulose content of 0% by weight, i.e., first portion, it is clear the first ply exhibits a thickness and a cellulose content that varies throughout the thickness of the fibrous structure. 

Regarding claim 2
Given that the material and structure of each of the first, second, and third portions of the fibrous structure of Garnier in view of Barnholtz is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the first, second, and third portions of fibrous structure of Garnier in view of Barnholtz would intrinsically be visually discernible from each other, as presently claimed.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claims 13-15
Garnier further teaches embossing the multi-layered web. Paragraph [0063]. Given that Garnier discloses the second fibrous layer comprising a wet-laid web that overlaps the presently claimed first and second wet-laid fibrous structure, including embossing the wet-laid web, it therefore would be obvious to one of ordinary skill in the art, to emboss the second fibrous layer comprising a wet-laid web of both the first and second ply, which is both disclosed by Garnier and encompassed within the scope of the present claims and thereby arrive at the claimed invention. As evidenced by the Complete Textile Glossary, embossing produces raised or projected figures or designs in relief on fabric surfaces, i.e., textured, three-dimensional patterned. Page 57, see entry 2.

Regarding claims 16-17 
Garnier further teaches creping and through air drying the webs of the multi-layered web. Paragraph [0063]. Given that Garnier discloses the second fibrous layer comprising a wet-laid web that overlaps the presently claimed first wet-laid fibrous structure, including creped through-air-drying the wet-laid web, it therefore would be obvious to one of ordinary skill in the art, to crepe through-air-dry the second fibrous layer comprising a wet-laid web of the first or second ply, which is both disclosed by Garnier and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claims 16 and 18 
.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. (US 2004/0087237) (Garnier) in view of Barnholtz et al. (US 2011/0209840) (Barnholtz), as applied in claim 1 above, and further in view of Ostendorf et al. (US 2015/0176220) (Ostendorf). 
Regarding claims 19-20
Garnier in view of Barnholtz teaches all of the limitation of claim 1 above. Garnier teaches the first wet-laid fibrous structure is creped. Paragraphs [0063], [0111], and [0113]. However, Garnier does not explicitly teach if the first wet-laid fibrous structure is fabric-creped or belt-creped. 
With respect to the difference, Ostendorf teaches a sanitary tissue product employing fibrous structures, wherein the fibrous structure is a creped wet-laid fibrous structure. See, e.g., abstract and paragraphs [0110-0111].
Ostendorf teaches the fibrous stricture is fabric creped or belt creped. Paragraphs [0086], [0113], and [0149-0150] and FIGS. 11-12 and claims 7-8.
As Ostendorf expressly teaches, creping, such as fabric creping or belt creping, is an integral part of fibrous structure and/or sanitary tissue paper making, helping to produce the desired balance of strength, stretch, softness, absorbency. Paragraph [0120] and [0132].

In light of the disclosure of producing a creped fibrous structure as provided by Ostendorf, it therefore would have been obvious to one of ordinary skill in the art to fabric-crepe or belt-crepe the second fibrous layer, i.e. first wet-laid fibrous structure, of Garnier in view of Barnholtz, in order to produce a fabric-creped or belt-creped wetlaid tissue web for use in a sanitary tissue product with predictable success, and help to produce the desired balance of strength, stretch, softness, absorbency in the fibrous structure, and thereby arrive at the claimed invention. 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barnholtz et al. (US 2013/0302566) (Barnholtz) in view of Dyer et al. (US 2010/0203291) (Dyer), taken in view of evidence provided by Complete Textile Glossary.  
Regarding claims 1 and 3-18
Barnholtz teaches a layered fibrous structure comprising two co-formed layers 26,30 comprising a plurality of polypropylene filaments and a plurality of wood pulp fibers commingled and mixed together, wherein the amount of cellulose present in the co-formed layer is 75% by weight. The polypropylene filaments of the co-formed layer are spun form a die. Paragraphs [0096], [0100], and [0127] and FIG. 5. 
Barnholtz teaches the fibrous structure comprise at least one surface that consists of a layer of filaments, such as a meltblown layer of meltblown polypropylene filaments to reduce lint created from the fibrous structure. Paragraphs [0047], [0091], [0117], and [0128]. The meltblown layer of meltblown filaments comprising has a cellulose content of 0% by weight. 
Barnholtz does not explicitly teach a third portion of the fibrous structure comprising a cellulose content of 95 to 100% by weight of fibrous elements. 


	As Dyer expressly teaches, a fibrous structure possessing a coform web and a tissue web provides a product having a dual texture on each side with two distinct wiping surfaces Paragraph [0128].
	Dyer and Barnholtz are analogous art as they are both drawn to fibrous structure for use in wiping products or personal absorbent products. Barnholtz, paragraphs [0053] and [0126].
	In light of the motivation of forming a fibrous structure comprising an embossed, creped through-air dried, or uncreped through-air dried wetlaid tissue web comprising greater than 90% by weight of pulp fibers and a coform web as taught by Dyer, it therefore would have been obvious to one of ordinary skill in the art to substitute an embossed, creped through-air dried, or uncreped through-air dried wetlaid tissue web comprising greater than 90% by weight of pulp fibers for one of the co-formed layers of Barnholtz, in order to produce a wiping material having a dual texture on each side with two distinct wiping surfaces, and thereby arrive at the claimed invention. 
	Therefore, the embossed, creped through-air dried, or uncreped through-air dried wetlaid tissue web corresponds to the third portion of the fibrous structure comprising 90% or more by weight of cellulosic fibrous elements. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Given the filaments of the co-formed layer are spun from a die, and given the co-formed layer and the tissue web are in a contacting relationship like FIG. 5 of Barnholtz, it is clear the filaments of the co-formed are spun from a die and directly laid on top of the tissue web.

Give Barnholtz in view of Dyer teaches a fibrous structure co-formed layer comprising a cellulose content of 75% by weight of pulp fibers (i.e., second portion), a layer of filaments comprising a cellulose content of 0% by weight (i.e., first portion), and an embossed, creped through-air dried, or uncreped through-air dried wetlaid tissue layer comprising a cellulose content of 90% by weight or greater (i.e., third portion), it is clear the fibrous structure exhibits a thickness and wherein the fibrous structure exhibits a cellulose content that varies throughout the thickness of the fibrous structure. 

Barnholtz teaches the fibrous structure is a sanitary tissue product and is used as a ply to form a multi-ply sanitary tissue product, wherein an individual, integral fibrous structure can effectively form a multi-ply fibrous structure by being folded on itself. Paragraphs [0068], [0114], [0131], and [0091-0092]). Therefore, it would have been obvious to one of ordinary skill in the art to fold the fibrous structure comprising the coform layer, filament layer, and tissue layer of Barnholtz in view of Dyer on itself, in order to form a multi-ply fibrous structure, and thereby arrive at the claimed invention. Given the fibrous structure of Barnholtz in view of Dyer comprises a wet-laid fibrous structure, it is clear the second ply comprises a second wet-laid fibrous structure. 

Regarding claim 2
Given that the material and structure of each of the first, second, and third portions of the fibrous structure of Barnholtz in view of Dyer is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the first, second, and third portions of fibrous structure of Barnholtz in view of Dyer would intrinsically be visually discernible from each other, as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnholtz et al. (US 2013/0302566) (Barnholtz) in view of Dyer et al. (US 2010/0203291) (Dyer), as applied in claim 1 above, and further in view of Ostendorf et al. (US 2015/0176220) (Ostendorf). 
Regarding claims 19-20
Barnholtz in view of Dyer teaches all of the limitation of claim 1 above. While Barnholtz in view of Dyer teaches the wetlaid tissue web is creped (Dyer, [0129]), Barnholtz in view of Dyer does not explicitly teach if the tissue web is fabric-creped or belt-creped. 
With respect to the difference, Ostendorf teaches a sanitary tissue product employing fibrous structures, wherein the fibrous structure is a creped wet-laid fibrous structure. See, e.g., abstract and paragraphs [0110-0111].
Ostendorf teaches the fibrous stricture is fabric creped or belt creped. Paragraphs [0086], [0113], and [0149-0150] and FIGS. 11-12 and claims 7-8.

Ostendorf and Barnholtz in view of Dyer are analogous art as they are both drawn to fibrous structures for sanitary tissue products. 
In light of the disclosure of producing a creped fibrous structure as provided by Ostendorf, it therefore would have been obvious to one of ordinary skill in the art to fabric-crepe or belt-crepe the wetlaid tissue web of Barnholtz in view of Dyer, in order to produce a fabric-creped or belt-creped wetlaid tissue web for use in a sanitary tissue product, and help to produce the desired balance of strength, stretch, softness, absorbency in the fibrous structure, and thereby arrive at the claimed invention. 

Response to Arguments
In view of the amendments to the claims, the previous 35 U.S.C. 112(b) rejections are withdrawn. 

In view of the amendments to the claims and the arguments on page 6 of the remarks filed 08/25/2021, it is agreed Dutkiewicz in view of Dyer and Barnholtz does not meet the amended claims. Therefore, the previous 35 U.S.C 103 rejection of claims 1-20 over Dutkiewicz in view of Dyer and Barnholtz are withdrawn. 

The previous 35 U.S.C. 103 rejection of claims 1-18 over Barnholtz in view of Dyer and claims 19-20 over Barnholtz in view of Dyer and Ostendorf are substantially maintained. Any modification to the rejection is in response to the amendment of claim 1. Further, upon further search and consideration, a new set of rejections is set forth above. 

Applicant's arguments filed 08/25/2021 with respect to Barnholtz in view of Dyer have been fully considered but they are not persuasive, as set forth below.

Applicants primarily argue:
“Applicant respectfully submits that Barnholtz in view of Dyer fails to teach each and every element of Claim 1, the independent claim, as amended, because Barnholtz in view of Dyer fails to teach, at a minimum, a multi-ply fibrous structure comprising a first ply comprising a fibrous structure comprising a first portion, a second portion, which comprises a mixture of filaments and fibers, and a third portion comprising a first wet-laid fibrous structure wherein the filaments of the second portion are spun from a die and directly laid on top of the first wet-laid fibrous structure. Accordingly, Applicant respectfully submits that Claim 1, as amended, is not rendered obvious over Barnholtz in view of Dyer. MPEP 2143.03. Further, Applicant respectfully submits that Claims 2-18, as amended, which ultimately depend from Claim 1, as amended, are not rendered obvious over Barnholtz in view of Dyer. MPEP 2143.03.”

Remarks, pg. 6
The Examiner respectfully traverses as follows:
It is the Examiner’s opinion Barnholtz in view of Dyer teaches each and every element of claim 1, including the newly added limitation. Barnholtz teaches the filaments of the co-formed layer are spun from a die. Paragraphs [0096], [0100], and [0127]. Given the co-formed layer and the tissue web of Barnholtz in view of Dyer are in a contacting relationship like FIG. 5 of Barnholtz, it is clear the filaments of the co-formed layer are spun from a die and directly laid on top of the tissue web. Applicant has provided no reasoning or explanation as to how Barnholtz in view of Dyer does not teach claim 1, therefore this argument is unpersuasive.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789